Citation Nr: 1755902	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a right knee disability, diagnosed as chondromalacia patella, which is currently evaluated as 10 percent disabling; on the basis of limitation of motion; 20 percent disabling on the basis of instability.


REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  That decision denied an increased (compensable) rating for chondromalacia.

In subsequent decisions the RO granted a 10 percent rating for the chondromalacia rated on the basis of limitation of motion as tenosynovitis under Diagnostic Code 5024, except for a temporary total rating from January 9 to March 31, 2009; a 20 percent rating for instability under Diagnostic Code 5257; and a noncompensable rating for a right knee surgical scar under Diagnostic Code 7802.

The right knee disability has been evaluated under the following Diagnostic Codes (DCs): chondromalacia patella of the right knee under DC 5257 (assigned a 20 percent evaluation from June 2, 2014), chondromalacia of the right knee under DC 5299-5024 (assigned a 0 percent evaluation from March 24, 2003 under DC 5020, a 10 percent evaluation from May 16, 2008 (see May 2010 Notification Letter), a 100 percent evaluation from January 9, 2009 (under 38 C.F.R. § 4.30 (2017), and a 10 percent evaluation from April 1, 2009), and a surgical scar of the right knee associated with chondromalacia patella of the right knee under DC 7802 (assigned a 0 percent evaluation from January 9, 2009).  

The statement of the case, supplemental statements of the case, and Board remand have listed the issue as only involving the rating for chondromalacia on the basis of limitation of motion, i.e. the 10 percent rating under DC 5024.  The Veteran has, however, disputed the rating for the right knee disability in general and made argument and testified as to the instability.  The appeal is deemed to involve all of the current and potential ratings for the right knee disability; except that there has been no allegation or evidence of error in the rating of the right knee scar.



FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's chondromalacia of the right knee has been manifested by noncompensable limitation of flexion without limitation of extension.

2.  The Veteran's chondromalacia patella of the right knee was manifested by mild instability prior to June 2, 2014 and no more than moderate instability since that date.

3.  The Veteran has had symptomatic removal of the semilunar cartilage since April 1, 2009.



CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for the Veteran's service-connected chondromalacia of the right knee, based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.71a, DC 5299-5260 (2017).

2.  The criteria for a 10 percent rating for instability of the right knee were met from the date of a claim for increase on May 16, 2008 to June 1, 2014; but the criteria for a rating in excess of 20 percent were not met during the period beginning June 2, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.10, 4.71a, DC 5257 (2017).

3.  The criteria for a separate 10 percent rating for symptomatic removal of the semilunar cartilage have been met since April 1, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.10, 4.71a, DC 5259 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). See also 38 C.F.R. §§ 4.1, 4.2 (2017).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2017). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.59 (2017) are meant to provide the minimum compensable rating when limitation of motion does not meet the criteria for such a rating but there pain; it is not applicable where, as here, a compensable rating is already in effect.  Vilfranc v. McDonald, 28 Vet. App. 357 (2017).

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5260 (limitation of flexion), and DC 5261 (limitation of extension). 

In this case, the Veteran's service connected right knee disability was initially rated under DC 5020 (synovitis).  Under DC 5020, certain conditions are to be rated on limitation of motion of affected parts as degenerative arthritis under DC 5003.  The evidence of recorded indicates that the Veteran has been diagnosed with degenerative arthritis. 

Under DC 5003, when established by X-ray findings, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2017).  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261. 

According to DC 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  The provisions of 38 C.F.R. §§ 4.40 and 4.45, pain are inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under DC 5260, a non-compensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2017). 

Under DC 5261, a non-compensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, DC 5261 (2017). 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The VA General Counsel has held that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 (2017).  See also VAOPGCPREC 9-04 (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The Board notes that the Veteran has been assigned a separate evaluation of 20 percent disabling under DC 5257 for moderate subluxation or lateral instability.  He was also assigned an evaluation of 0 percent disabling for a surgical scar to the right knee as associated with chondromalacia patella of the right knee under DC 7802.

Separate ratings are also permitted for limitation of motion, instability, and dislocation or removal of the semilunar cartilage (meniscus) under Diagnostic Codes 5260, 5261, 5257, 5258 and 5259, respectively.

In this case, the Veteran's service-connected right knee disability is not entitled to compensation under DCs 5256, 5262, and 5263, as they require ankylosis, impairment of the tibia and fibula, or genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), respectively.  38 CFR 4.71a (2017).  DC 5262 provides ratings for the severity of knee disability; but the disability is currently evaluated under other diagnostic codes and an additional rating under DC 5262 would constitute pyramiding.  The current combined 30 percent rating would equate to a the rating for marked knee disability under DC 5262 and a higher rating would require nonunion with loos motion and use of a brace.  Diagnostic studies have not shown nonunion.

Background

During a June 2008 VA examination, the Veteran reported chronic knee pain that was exacerbated by physical activity.  The examiner noted the Veteran's antalgic gait favoring the right lower extremity with no evidence of gross deformity or instability of the right knee.  Range of motion testing revealed normal extension and flexion limited to 90 degrees with evidence of pain at 90 degrees.  In January 2010, a VA orthopedic treatment note indicated that the Veteran received multiple steroid injections to treat his chronic knee pain.  The possibility of surgical intervention was also noted.

VA treatment records shows ongoing treatment for the chronic right knee condition, to include complaints of pain.  A July 2008 VA treatment note indicated that the Veteran's right knee extension was within normal range with flexion limited to 135 degrees. A MRI, dated August 2008, revealed a partial tear of the anterior cruciate ligament, a small tear of the lateral meniscus, mild chondromalacia, and small joint effusion.  In the same month, the Veteran's orthopedic physician prescribed two weeks of physical therapy. 

During VA treatment in September 2008, the Veteran complained of pain in both knees and giving way in the right knee.  He was able to squat almost completely and had no instability.  The examiner could not find an explanation for the reports that the knee gave way.

In January 2009 the Veteran underwent a right knee arthroscopy.  The anterior cruciate ligament was found to be intact with minimally increased laxity.  There was a complex tear of the posterior horn of the lateral meniscus with an otherwise intact lateral compartment.  A chondroplasty (reshaping of the cartilage or joint surface); and PLM (partial lateral meniscectomy) and microfracture of the notch.

In April 2010, the Veteran underwent another VA examination.  Chronic pain in the right knee was rated as 5 or 6 on a 10 point scale.  The Veteran reported mild intermittent swelling of the right knee and locking of the knee joint.  On examination, the range of motion of the right knee included full extension to 0 degrees with flexion limited to 107 degrees.  

Evidence of pain, stiffness, and fatigability was reported.  The examiner opined that there was no gross clinical instability of the right knee, although there was evidence of effusion and mild crepitus.  The Veteran's prior medical history was reviewed.  Attention was given to the Veteran's meniscal surgery, first on the right knee in-service in 1991 and again, in 2009.  During the in-person examination, the examiner noted the presence of faintly visible arthroscopic scars on both knees.  The scars were described as non-disfiguring and freely movable with no evidence of tenderness.

In a May 2010 substantive appeal, the Veteran claimed that his right knee condition had increased in severity.  In support of his contention, the Veteran submitted additional VA treatment records which revealed complaints of the right knee giving out, and flare-ups of pain with activity, tenderness, and swelling.  X ray films from 2008 to 2010 did not reveal any evidence of arthritic changes, fractures, or dislocation.  MRI results only noted a minor tear of the medial meniscus.

During a June 2014 VA Examination, the Veteran reported "buckling," dislocating, and locking of the right knee whenever it was held in a bent position.    Pain was described at a baseline of 3 or 4 on a 10 point scale, with pain spikes to 8 or 9 during flare-ups or dislocation.  Use of steroid injections was reported for pain management.  The Veteran denied any changes in range of motion during flare-ups.  Constant use of a cane was reported.  

On examination, the Veteran's right knee flexion was limited to 120 degrees with evidence of pain at 60 degrees.  Extension was normal with no objective evidence of painful motion.  No change in range of motion, muscle strength or stability was indicated after repetitive use testing.  Functional loss was listed as less movement than normal, pain on movement, instability of station, and disturbance of locomotion.  

Muscle strength as to flexion and extension of the right knee was normal.  Instability was not found; however, evidence of moderate subluxation/dislocation was indicated.  The examiner noted the Veteran's surgery to repair a meniscal tear in 2011 and evidence of frequent episodes of "locking," joint pain, and joint effusion.  Upon review of diagnostic imaging, the examiner noted no evidence of degenerative arthritis or the presence of patellar subluxation on X-ray films.  Clinical findings did not reveal evidence of a fracture, dislocation, or arthritic changes.

In a September 2014 Rating decision, the Veteran was granted the separate 20 percent rating from June 2, 2014, under DC 5257.  The evaluation was based upon the June 2014 VA examiner's conclusion that the Veteran's condition revealed a history of moderate subluxation of the right knee.  The decision also granted service connection for the surgical scar of the right knee and assigned an evaluation of 0 percent disabling effective January 9, 2009.

At his February 2016, video conference hearing the Veteran said that his right knee disability had worsened.  He reported a Baker's cyst on the back of his right knee.  The "golf ball" sized cyst reportedly caused pressure throughout the knee and limited bending and straightening the knee.  The Veteran also reported ongoing problems with right knee instability and dislocation, including the experience of giving way/giving out with excessive walking.  Regular use of a cane and knee brace was required to aid with mobility.

Pursuant to the Board remand, the Veteran was afforded a new VA examination in June 2016.  

On examination, the Veteran's right knee flexion was limited to 120 degrees with evidence of pain at 80 degrees.  Extension was normal with no change in range of motion with repetition.  Functional loss and impairment was described as less movement than normal bilaterally, slight weakened movement of quadriceps bilaterally, and a history of fatigability, pain on movement, with no evidence of incoordination.  No effusion, deformity or swelling of the right knee was indicated.  Two centimeters of atrophy of the right thigh was observed as compared to the left, as well as a disturbance of locomotion with a slight limp favoring the left lower extremity.  The limp was improved and lessened with the Veteran's use of a cane.  A history of interference with sitting, standing, and weight bearing was noted.  On palpation, there was evidence of tenderness along the medial joint lines of both the right and left knee.  There was no lateral joint line tenderness of the right knee.  Muscle strength testing was normal for flexion of the right knee, and rated as a 4 on a 5 point scale for extension.  Medial and lateral stability testing yielded negative results.  Patellar alignment and tracking was normal bilaterally, with no evidence of subluxation.  Slight patellofemoral crepitus of the right knee was noted, with moderate patellofemoral crepitus noted as to the left knee.

Comparison of X-rays of the right knee, from 2008, 2010 and 2016, showed lateral meniscal calcification and trace osteophyte of the lateral tibia plateau, with no evidence of joint space narrowing.  The findings were deemed suggestive of the Veteran's partial lateral meniscectomy and the degree of degenerative change was described as minimal as manifested by only small osteophytes.  The VA examiner noted that the Veteran's prior surgery included a finding of a tear of the lateral meniscus (lateral semilunar cartilage).   Subjective complaints of pain, minimal weakness, and a history of fatigability were indicated, however, no incoordination, specific flare-ups, or change in range of motion on the right side were referenced.

In an October 2017 Appellate Brief, the Veteran's representative  contended that he was entitled to a separate evaluation for functional loss due to pain even in the absence of a degenerative arthritis diagnosis and to a referral for consideration of an extraschedular rating.

Analysis

The Veteran has never been found to have limitation of extension or limitation of flexion that met the minimum compensable rating for limitation of flexion.  As the Veteran's representative has pointed out, during the course of the appeal various functional factors have been noted.   Prior to 2016 VA examiners failed to provide opinions as to the additional limitation of motion attributable to those factors; but the VA examiner in 2016 finally estimated that there would be not additional limitation of motion.  Hence there is no additional limitation that could provide a basis for a higher rating under DCs 5003, 3024, 5060 or 5061.

While the Board recognizes the Veteran's competence to report on his chronic knee disability, including the current severity of his pain and impaired range of motion, review of the record does not indicate that VA failed to evaluate or adequately consider the Veteran's pain in terms of the range of motion of the right knee.  Where functional loss due to pain and weakness does not cause an additional disability beyond that reflected on range of motion measurements, higher ratings are not warranted.  Spurgeon v. Brown, 10 Vet. App. 194 (1997) (The rating schedule does not require a separate rating for pain itself).

As noted, the rating under 5257 was provided, effective in 2014.  The arthroscopic procedure in 2009 revealed some laxity and the Veteran provided reports of instability as early as 2008.  His reports were not clinically confirmed until the arthroscopic procedure, but the evidence is in at least equipoise that the instability was present as of the date of the claim fir increase, which the RO has recognized as being May 16, 2008.  On the other hand the manifestations of the disability were only occaisional and not readily discernable during treatment or examinations.  Accordingly, a 10 percent rating is warranted for mild instability during the appeal period prior to June 2, 2014.  The evidence for the period beginning June 2, 2014 shows that the disability was assessed as moderate and that there were no findings of severe symptomatology.  Therefore, a rating in excess of 20 percent is not warranted for the period beginning that date.

The Veteran would also be potentially entitled to a 10 percent rating for the partial removal of the meniscus that was performed in January 2009.  Lyles v. Shulkin, No. 16-0994 (Nov. 29, 2017); Diagnostic Code 5259.  Some of the Veteran's pain is reasonably associated with that disability rather than the limitation of motion.  Accordingly, a 10 percent rating is granted under DC 5259 for the period beginning with the expiration of the temporary total rating, beginning April 1, 2009.

Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must initially determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Here, there are no symptoms of the Veteran's right knee disability that are not being addressed under the criteria contained in the Rating Schedule.  The record has also not revealed any additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, referral for extra-schedular consideration on the basis of the combined impact of his disabilities is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



ORDER

Entitlement to an increased rating for a right knee disability, diagnosed as chondromalacia, on the basis of limitation of motion is denied.

Entitlement to a separate 10 percent rating for chondromalacia patella, right knee on the basis of instability is granted for the entire appeal period prior to June, 2, 2014

Entitlement to a rating in excess of 20 percent for chondromalacia patella, right knee on the basis of instability for the period beginning June, 2, 2014, is denied.

Entitlement to a separate 10 percent rating for partial removal of the meniscus beginning April 1, 2009, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


